MEMORANDUM **
Jessie Gayle Harris, Sr. appeals from the 24-month sentence imposed after his guilty-plea conviction for being an unlawful user of a controlled substance, in violation of 18 U.S.C. § 922(g)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Harris contends that the district court procedurally erred at sentencing by applying the appellate standard of reasonableness and by placing undue weight on his need for medical care. He also contends that the sentence is substantively unreasonable in light of the 18 U.S.C. § 3553(a) factors. We conclude that the district court did not procedurally err, and that the sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.